Citation Nr: 1450914	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The appellant served on active duty from October 2001 to September 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that the Veteran's discharge barred potential receipt of VA benefits.  

The appellant appeared at a hearing before a Decision Review Officer in April 2007; a transcript of the hearing is in the appellant's file. 

This case has a long history before both the Board and the United States Court of Appeals for Veterans Claims (Court).  In September 2009, when the Board first considered this claim, it remanded the matter in order that documents from the Naval Decision Review Board (NDRB) could be obtained.  

The case returned to the Board in November 2010.  The Board again remanded this matter in order to allow the Veteran's representative to submit argument on his behalf.  

In March 2012, the Board issued a decision denying the Veteran's claim.  The appellant appealed this denial to the Court.  In November 2012, the Court approved a Joint Motion for Remand that vacated the Board's March 2012 decision.  The Joint Motion concluded that the Board provided an inadequate statement of reasons and bases as to whether a medical opinion was necessary to determine the Veteran's mental state during his active service.  

When the case returned to the Board in October 2013, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The appellant and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.

The Board again remanded the claim for further development in April 2014.  After requested documents and a VA opinion were obtained, the case has now returned to the Board.  

All of the development ordered by the Board in its previous remands has been completed, and the case may move forward without prejudice to the appellant.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The appellant was discharged from service under conditions other than honorable.  

2.  Due to the Veteran's willful and persistent misconduct, his discharge is considered dishonorable for VA purposes.  

3.  The most probative competent evidence of record does not show that the Veteran was insane at the time of his in-service willful and persistent misconduct.  


CONCLUSION OF LAW

The character of the appellant's discharge is under dishonorable conditions and constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of May 2006 satisfied the duty to notify provisions.  One letter notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating, as well as his and VA's respective duties for obtaining evidence.  A separate May 2006 letter also informed the Veteran of the fact that his character of discharge could serve as a bar to his receiving VA benefits.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  

The Veteran's service treatment and personnel records, private treatment records, and post-service academic records have been obtained.  The Veteran did not identify any VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  While no VA examination has been obtained, a VHA medical expert opinion was obtained in November 2013, and a VA medical opinion was obtained in June 2014.  The record does not reflect that these opinions are inadequate to decide the claim.  Instead, they contain sufficient information to decide this case, and the November 2013 VHA opinion responded to the specific questions posed by the Board.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  Additionally, the Joint Motion focused specifically on obtaining a medical opinion.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


II.  Character of Discharge 

Legal Framework

In order to qualify for VA benefits, an appellant must demonstrate that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.A. § 5303(a) and codified at 38 C.F.R. § 3.12(c) are not applicable in this case.  The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for numerous offenses, including willful and persistent misconduct.  Specifically, the regulation states that "a discharge under other than honorable conditions" will be considered dishonorable "if it is determined that it was issued because of willful and persistent misconduct."  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if the appellant's service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

VA's definition of insanity is set forth in 38 C.F.R. § 3.354(a) and does not necessarily have the common components of insanity definitions used in criminal cases.  See Gardner v. Shinseki, 22 Vet. App. 415, 419-21.  The definition is as follows:

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  

Facts and Analysis

The appellant served on active duty from October 2001 to September 2002.  During that time, he was subject to numerous non-judicial punishments.  In May 2002, the appellant was found to have failed to go to his place of duty.  He forfeited pay and was assigned extra duty.  In July 2002, the appellant was again found to have failed to go to his place of duty; he was placed in correctional custody for 30 days.  In August 2002, he was found to have communicated disrespect with three specifications and to have communicated a threat; he forfeited pay and was assigned extra duty.  Again in August 2002, he was found to have willfully disobeyed a lawful order and to have communicated disrespect.  He was confined for three days.  In September 2002, the Veteran was found to have violated a lawful order and to have attempted to break restriction; he forfeited pay and was assigned extra duty.  

In letters to VA and at his April 2007 hearing, the appellant has attempted to explain the circumstances surrounding these in-service events.  The allegations in these statements are, however, either unsubstantiated or are contradicted by the record.  Notably, a June 2002 informal grievance memorandum found that many of the statements that the appellant made were false or misleading.  Moreover, the Veteran has never personally indicated that he was insane during service.

The appellant's DD-214 characterizes his discharge as "other than honorable," and notes that his reason for separation was "misconduct."  

The appellant has at least twice sought to upgrade his discharge from other than honorable.  In an April 2004 decision, the NDRB found that after a thorough review of the records, documents, facts, and circumstances, there was no impropriety or inequity in the characterization of the appellant's service.  The NDRB voted unanimously to leave the character of the appellant's discharge unchanged.  

In a March 2010 decision, the NDRB again determined that no change was warranted.  It noted that, during his active service, the appellant was subject to one retention warning and five non-judicial punishments.  The NDRB concluded that, despite the appellant's explanations, there was sufficient evidence to prove the offenses for which the appellant was found guilty and that the discharge for misconduct was proper.  

In light of this evidence, the Board concludes that the appellant's discharge is considered to be under dishonorable conditions.  The Board finds that the appellant's in-service behavior meets the pattern of willful and persistent misconduct as described by 38 C.F.R. § 3.312(d)(4).  The evidence shows that the appellant was subject to 5 non-judicial punishments in less than one year of service in the Navy.  This behavior was willful, as evidenced by the nature of the offenses, including failure to go to his place of duty, disrespect, communicating a threat, and violating a lawful order.  This behavior was also persistent, as these 5 punishments occurred within a span of 5 months.  

The Board acknowledges the appellant's arguments regarding his service, including his claims of physical and sexual abuse and his contention that he was punished inappropriately.  That said, the evidence of record contradicts many of his arguments, as shown by the June 2002 informal grievance memorandum.  Further, the appellant has had the opportunity to submit evidence on his behalf from fellow sailors or anyone else with the required knowledge in an effort to corroborate his contentions; he has not done so.  Instead, the appellant's allegations stand on their own, either uncorroborated or contradicted by the evidence of record.  Accordingly, the Board finds these arguments not to be credible.  

As the Board concludes that the appellant's discharge under other than honorable conditions should be considered dishonorable for VA benefits purposes, this discharge is a bar to the payment of benefits unless it is found that the appellant was insane at the time of his conduct.  38 C.F.R. § 3.12(b).  There are competing medical opinions as to this question.  

In support of the appellant's contention that he was insane are the opinions of A.I., MD, a private psychiatrist retained by the appellant's representative.  In a July 2013 letter, Dr. A.I. stated that the appellant's behavioral pattern during his active service was the result of unrecognized and untreated bipolar disorder.  He stated that the appellant would have known right from wrong at this time, but that he would be unable to control his functioning because of underlying psychiatric problems.  Finally, Dr. A.I. stated that, based on VA regulations, the appellant should be found as "insane" at the time of his in-service incidents.  

In an August 2013 addendum, Dr. A.I. stated that, subsequent to his naval service, the appellant graduated from college.  Dr. A.I. noted that records reflect that the appellant continued to demonstrate the same pattern of behavior during this time that he demonstrated while in the Navy.  

Finally, in a February 2014 addendum offered in response to the November 2013 VHA medical expert opinion, Dr. A.I. concluded that the appellant suffered from adjustment disorder during his active service and thereafter, and that this adjustment disorder later became bipolar disorder.  He concluded that the appellant's behavior meets the criteria for VA's insanity definition.  

In contrast to Dr. A.I.'s opinion are the opinions of a VA psychiatrist and a VA psychologist.  

In a November 2013 VHA medical expert opinion, a VA psychiatrist concluded that the appellant was not insane at the time of his in-service incidents.  The Board posed three specific questions to the VHA expert: (1) whether the appellant, due to disease, exhibited a more or less prolonged deviation from his normal method of behavior; (2) whether the appellant, due to disease, interfered with the peace of society; and (3) whether the appellant, due to disease, departed from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  These questions mirror the insanity definition from the VA regulation.  See 38 C.F.R. § 3.354.  

The VHA medical expert concluded that the evidence does not indicate that the appellant was diagnosed as suffering from a psychiatric disorder during his active service, or that he was suffering from a psychiatric disorder at the time of his in-service misconduct.  

The VHA expert acknowledged that the appellant was twice evaluated in service for mental health complaints.  In January 2002, service treatment records indicated that the appellant's mental status examination was within normal limits, and that the appellant was "highly motivated to train."  In May 2002, the appellant was evaluated after having expressed homicidal ideation toward another sailor.  The record reflects a diagnosis of homicidal ideation versus adjustment.  Despite this record, the VHA expert concluded that "the medical documentation provided, including that of medical records after discharge, does not document [that] the appellant was ill at the time of or during the periods of misconduct."

The VHA expert summarized his conclusion by stating that:

...[T]here is no objective evidence of record to demonstrate the appellant 1) exhibited a more or less prolonged deviation from his normal method of behavior; 2) interfere with the peace of society; and 3) depart (become antisocial) from the accepted stands of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided due to disease during the periods of misconduct.  (Emphasis in original).  

In a June 2014 opinion, a VA psychologist reviewed the entire record, including the opinions of the VHA expert and of Dr. A.I.  She concluded that the appellant "did not suffer from 'insanity,' as he did not experience a mental 'disease' as a result of experiences during his time in the Navy."  The VA psychologist stated that, in his February 2014 addendum, Dr. A.I. determined that the appellant met the guidelines for insanity because he suffered from adjustment disorder which later morphed into bipolar disorder.  She also noted that Dr. A.I. predicated his conclusion on the basis that the appellant had no premorbid impairment in functioning.  

The VA psychologist stated that this factual finding was wrong, as the appellant was suspended from the university that he attended prior to his enlistment in the Navy.  The appellant did not inform the Navy of this suspension prior to his enlistment.  Thus, she concluded, both the appellant's in-service and post-service diagnoses were wrong, as they were based on an inaccurate factual predicate.  Instead, the appellant's "willful and persistent misconduct cannot be conceptualized as adjustment disorder to Navy life, as he exhibited the same behaviors and attitudes prior to entering the Navy."  Thus, she concluded that the appellant could not have been deemed to have suffered from a disease while in the Navy, meaning that he was not insane at the time of his numerous infractions.   

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, the Board grants the greatest probative weight to the VA opinions, and particularly the June 2014 VA psychologist.  Her opinion is the only one that adequately addresses the fact that the appellant's in-service behavior was similar to that before his separation.  The VHA expert opinion and Dr. A.I.'s opinions do not address this fact; indeed, they both determined that there was no evidence of any psychiatric problems or similar behavior prior to his enlistment.  

Further, Dr. A.I. has been inconsistent in his description of the appellant's in-service disorder.  In his initial letter, Dr. A.I. concluded that the appellant suffered from undiagnosed bipolar disorder.  In this letter, Dr. A.I. wrote many pages on his specific background in diagnosing and treating bipolar disorder, and wrote extensively on why bipolar disorder was the proper diagnosis.  In his subsequent February 2014 addendum, however, Dr. A.I. abandoned this rationale in favor of the argument that the appellant suffered from adjustment disorder in service that later developed into bipolar disorder.  Ordinarily, a change such as this would not automatically require that a doctor's opinion be granted less probative weight.  However, the vehemence that Dr. A.I. displayed in his first letter only to be abandoned mere months later leads the Board to question the veracity of his conclusions.  Moreover, the June 2014 opinion persuasively explains why some of Dr. A.I.'s conclusions are in error, which further lessens the evidentiary weight of Dr. A.I.'s opinions.

In summary, the Board finds that the Veteran's September 2002 separation under other than honorable conditions is considered dishonorable for VA purposes, as it was the result of willful and persistent misconduct.  The Board further finds that the more probative evidence of record does not indicate that the Veteran suffered from a psychiatric disorder at the time of this misconduct, and that he was therefore not insane at that time.  Therefore, the preponderance of the evidence is against the establishment of veteran status.  Accordingly, the Board concludes that the character of his service is a bar to VA benefits.  


ORDER

The character of the appellant's service is a bar to VA benefits, and the appeal is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


